UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (x) ANNUAL REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES ACT OF 1934 For the fiscal year ended December 31, 2011 () TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE EXCHANGE ACT OF 1934 For the transition period form to Commission File number333-148984 PLATA RESOURCES, INC. (Exact name of registrant as specified in its charter) Nevada 75-3267338 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2911 Park Avenue, Pasay City, Metro Manila, Philippines (Address of principal executive offices) 63-632-886-788 (Registrant’s telephone number, including area code) Title of each share Name of each exchange on which registered None None Securities registered pursuant to Section 12 (b) of the Act: Title of each class Name of each exchange on which registered Securities registered pursuant to 12 (g) of the Act: (Title of Class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined by Rule 405 of the Securities Act[]Yes[X]No Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15 (d) of the Act.[] Yes[]No Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.[]Yes[X] No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§229.405 of this chapter) during the proceeding 12 months (or for such shorter period that the registrant was required to submit and post such files).[] Yes[] No Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, indefinitive proxy information statements incorporated by reference in Part III of this Form 10-K or any amendments to this Form 10-K[] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a small reporting company. See definition of “large accelerated filer”, “accelerated filer” and “small reporting company” Rule 12b-2 of the Exchange Act. Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] (Do not check if a small reporting company) Small reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act)Yes []No[X] State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity, as of the last business day of the registrant’s most recent completed second fiscal quarter. (APPLICABLE ONLY TO CORPORATE REGISTRANTS) Indicate the number of shares outstanding of each of the registrant’s classes of common stock, as of the latest practicable date: March 15, 2012: 191,400,000 common shares DOCUMENTS INCORPORATED BY REFERENCE Listed hereunder the following documents if incorporated by reference and the Part of the Form 10-K (e.g., Part I, Part II, etc.) into which the document is incorporated: (1) Any annual report to security holders; (2) Any proxy or information statement; (3) Any prospectus filed pursuant to Rule 424 (b) or (c) under the Securities Act of 1933.The listed documents should be clearly described for identification purposes (e.g., annual report to security holders for fiscal year ended December 24, 1980). 2 TABLE OF CONTENTS PART 1 Page ITEM 1. Business. 4 ITEM 1A. Risk Factors. 5 ITEM 1B. Unresolved Staff Comments. 8 ITEM 2. Properties. 8 ITEM 3. Legal Proceedings. 14 ITEM 4. Mine Safety Disclosures 14 PART II ITEM 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchase of Equity Securities. 14 ITEM 6 Selected Financial Information. 15 ITEM 7. Management’s Discussion and Analysis of Financial Conditions and Results of Operations. 15 ITEM 7A. Quantitative and Qualitative Disclosure about Market Risk. 18 ITEM 8. Financial Statement and Supplementary Data. 19 ITEM 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure. 19 ITEM 9A Controls and Procedures. 19 ITEM 9B Other information 21 PART III ITEM 10. Directors, Executive Officers and Corporate Governance. 21 ITEM 11. Executive Compensation. 24 ITEM 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters. 25 ITEM 13. Certain Relationships and Related Transactions, and Director Independence. 28 ITEM 14 Principal Accounting Fees and Services. 29 PART IV ITEM 15. Exhibits, Financial Statement Schedules 30 SIGNATURES 32 3 PART 1 ITEM 1. BUSINESS History and Organization We were incorporated on July 17, 2007 under the laws of the State of Nevada.We are a pre-exploration stage company.A pre-exploration stage company is one engaged in the search of mineral deposits or reserves but is not in either the development or production stage.It might take us years before we are able to be in either the development or production stage and the chances are that we might never be in either of these two stages.Our mineral property is called the Bontoc Gold Claim (the “Bontoc Claim”) and is located in the Philippines.We own 100% of the Bontoc Claim.It consists of one – 9 unit claim block containing 102.5 hectares which have been staked and recorded with the Mineral Resources Department of the Ministry of Energy and Mineral Resources of the Government of the Republic of Philippines. We have no revenue, have achieved losses since inception, have no operations and have relied upon the sale of our securities and advances from our officers and directors to fund our operations. Our administrative office is located at 2911 Park Avenue, Pasay City, Metro Manila, Philippines (Tel:632-886-788) and our registered statutory office is located at 2050 Russett Way, Carson City, Nevada, 89703. We have no plans to change our business activities or to combine with another business, and are not aware of any events or circumstances that might cause our plans to change. On August 1, 2007, we purchased the Bontoc Claim for $5,000 from Castillo Explorations LLC, an unrelated company incorporate in the Republic of the Philippines, whereby we obtained a 100% interest in the Bontoc Claim.The Bontoc Claim upon purchase was free and clear of any and all charges, encumbrances, or liens of any nature of kind whatsoever.There is no requirement under Philippine mineral law to spend any money on the Bontoc Claim to maintain our interest therein.Nevertheless, it is the intention of Plata to undertake an exploration program by the end of 2011 as set forth by Geraldo Peralta in his geological report dated August 16, 2007 as more fully mentioned below. As mentioned above the Bontoc Claim is unencumbered and there are no competitive conditions which affect the property. Further, there is no insurance covering the Bontoc Claim and we believe that no insurance is necessary since it is unimproved and contains no buildings or improvements. To date we have not performed any work on the property. We are presently in the pre-exploration stage and we cannot guarantee that a commercially viable mineral deposit, a reserve, exists on Bontoc Claim until further exploration is done and a comprehensive evaluation concludes economic and legal feasibility. There are no known environmental concerns or parks designated for any area contained within the Bontoc Claim. We have no plans to try and interest other companies in the Bontoc Claim if mineralization is found. If mineralization is found, we will try to develop it ourselves. Planned Business The following discussion should be read in conjunction with the information contained in the financial statements of the Company and the notes, which form an integral part of the financial statements, which are attached hereto. 4 The financial statements mentioned above have been prepared in conformity with accounting principles generally accepted in the United States of America and are stated in United States dollars. Cautionary Statement Regarding Forward-Looking Statements Some discussions in this Form 10-K may contain forward-looking statements that involve risks and uncertainties. These statements relate to future events or future financial performance. A number of important factors could cause our actual results to differ materially from those expressed in any forward-looking statements made by us in this prospectus. Forward-looking statements are often identified by words like: “believe”, “expect”, “estimate”, “anticipate”, “intend”, “project” and similar expressions or words which, by their nature, refer to future events. In some cases, you can also identify forward-looking statements by terminology such as "may", "will", "should", "plans", "predicts", "potential" or "continue" or the negative of these terms or other comparable terminology. These statements are only predictions and involve known and unknown risks, uncertainties and other factors, including the risks in the section entitled "Risk Factors" below that may cause our or our industry's actual results, levels of activity, performance or achievements to be materially different from any future results, levels of activity, performance or achievements expressed or implied by these forward-looking statements. In addition, you are directed to factors discussed in the "Management's Discussion and Analysis of Financial Condition and Results of Operations" section and as well as those discussed elsewhere in this Form 10-K. Although we believe that the expectations reflected in the forward-looking statements are reasonable, we cannot guarantee future results, levels of activity or achievements. Except as required by applicable law, including the securities laws of the United States, we do not intend to update any of the forward-looking statements to conform these statements to actual results. ITEM 1A.RISK FACTORS An investment in our securities involves an exceptionally high degree of risk and is extremely speculative. You should consider many important factors in determining whether to purchase the shares in our Company. The following risk factors reflect the potential and substantial material risks which could be involved if you decide to purchase shares in our Company. 1.We are a pre-exploration stage company but have not yet commenced exploration activities on the Bontoc Claim.We expect to incur operating losses for the foreseeable future. We have not yet commenced exploration on the Bontoc Claim located in the Philippines. Accordingly, we have no way to evaluate the likelihood that our exploration activities and our business endeavors will be successful. We were incorporated on July 17, 2007 and to date have been involved primarily in organizational activities and the acquisition of our mineral claim. We have not earned any revenues as of the date of this 10-K and have cumulative net losses to date of $123,234. Potential investors should be aware of the difficulties normally encountered by new mineral exploration companies and the high rate of failure of such enterprises. The likelihood of success must be considered in light of the problems, expenses, difficulties, complications and delays encountered in connection with the exploration of the Bontoc that we plan to undertake. These potential problems include, but are not limited to, unanticipated problems relating to exploration, and additional costs and expenses that may exceed current estimates. Prior to completion of our exploration stage, we anticipate that we will incur increased operating expenses without realizing any revenues. We expect to incur significant losses into the foreseeable future. We recognize that if we are unable to generate significant revenues from development and production of minerals from the Bontoc Claim, we will not be able to earn profits or continue operations. There is no history upon which to base any assumption as to the likelihood that we will prove successful, and it is doubtful that we will generate any operating revenues or ever achieve profitable operations. If we are unsuccessful in addressing these risks, our business will most likely fail. 5 2.There is the risk that the Bontoc Claim does not contain any known ore body resulting in any funds spent on future explorations might be lost. There is the likelihood of the Bontoc Claim containing little or no economic mineralization or reserves of gold or any other minerals. We have a geological report detailing previous exploration in the area, and the claim has been staked per Philippines regulations. Even though the area around the Bontoc Claim is rich in mineralization there is no assurance that the Bontoc Claim itself will have any minerals on it.This, being the case, the funds spent on exploration of the Bontoc Claim might be spent without any meaningful results being obtained. 3.Because we have not surveyed the Bontoc Claim, we may discover mineralization which might not be within our actual claim boundaries. While we have a 100% ownership in the mineral on the Bontoc Claim, this should not be construed as a guarantee of the Bontoc’s boundaries. Until the claim is surveyed, the precise location of the boundaries of Bontoc Claim may be in doubt. If we discover mineralization that is close to the Bontoc’s boundaries, it is possible that some or all of the mineralization may occur outside its boundaries. In such a case, we would not have the right to extract those minerals. 4.If Plata discovers commercial reserves of gold or other minerals on the Bontoc, we can provide no assurance that we will be able to successfully advance the Bontoc into commercial production. If our exploration program is successful in establishing ore of commercial tonnage and grade, we will require additional funds in order to advance the Bontoc into commercial production. Obtaining additional financing would be subject to a number of factors, including the market price for the minerals, investor acceptance of the Bontoc and general market conditions. These factors may make the timing, amount, terms or conditions of additional financing unavailable to us. The most likely source of future funds is through the sale of equity capital. Any sale of share capital will result in dilution to existing shareholders. We may be unable to obtain any such funds, or to obtain such funds on terms that we consider economically feasible and you may lose your investment. 5.Because the probability of an individual mineral claim ever having reserves is extremely remote, in all probability our Bontoc Claim might not contain any reserves. Because the probability of an individual mineral claim ever having reserves is extremely remote, in all probability our Bontoc Claim does not contain any reserves, and any funds spent on exploration will be lost. If we cannot raise further funds as a result, we may have to suspend or cease operations entirely which would result in the loss of your investment. 6.If access to the Bontoc Claim is restricted by inclement weather, we may delay our exploration program. It is possible that rain, during the wet season in the Philippines, could cause the access roads to the Bontoc Claim by making it impossible to reach the claim itself. If the roads are impassable we would be delayed in our exploration timetable. 7.There has been relatively little if any exploration work on the Bontoc Claim to date and no recorded drilling activity. As indicated in the geological report prepared by Geraldo Peralta, Professional Geologist, dated August 16, 2007, there has been no detailed exploration work undertaken on the Bontoc Claim and no recorded drilling activity. Therefore, the Bontoc Claim is a grass root exploration program which might result in no mineralization being discovered at all. If this is the case, the money you have spent in purchasing our shares might be lost. 6 8.Our two directors and officers are not professional geologists and therefore will have to rely upon professional geologists in the exploration of the Bontoc Claim. Even though our President, Dexter Caliso, has a Certificate in aerial mapping and surveying from the Bureau of Mines and Geoscience in the Philippines, he does not possess the exploration skills to supervise Phase I of the exploration program on the Bontoc Claim.Our other director and officer, Presentacion Coranes, has no back ground in mineral exploration.Therefore, the directors will have to rely upon professional geologists to undertake the exploration program on the Bontoc.If a geologist cannot be found at the time the directors wish to commence Phase I then it will have to be delayed.This might result in a lack of money in the future. 9.If we are fortunate in the future to recover ore from the Bontoc Claim, the demand for our ore many be slow due to economic situations in world mineral prices resulting in reduced revenues, if any, to Plata. Our continued success in the future, when and if we go into the production stage, will be dependent on the growth in demand for ore. World prices of metals will have an impact on our revenues; for example, if the prices are low for gold and our production costs are high it will result in us either losing money or discontinuing production. This will limit our ability to generate revenues and our financial condition and operating results will be harmed. 10.Our officers and directors have other business besides Plata which will mean they will not be able or willing to devote a sufficient amount of time to our business operations which might result in our Company failing. Messrs. Dexter Caliso and Presentacion Coranes, who are our officers and directors, currently devote approximately 4-5 hours per week each in providing management services to Plata. While they presently possess adequate time to attend to the Company’s interests, it is possible that the demands from other obligations could increase, with the result that they would no longer be able to devote sufficient time to the management of our business. This could negatively impact our business development. RISKS ASSOCIATED WITH THE PURCHASE OF OUR SHARES: 11.The trading in our shares are regulated by the SEC’s Rule 15G-9 which established the definition of a “Penny Stock”. Our shares, which are quoted on the OTC Bulletin Board, (the “OTCBB”), are defined as a penny stock under the Securities and Exchange Act of 1934, and rules of the Commission. The Exchange Act and such penny stock rules generally impose additional sales practice and disclosure requirements on broker-dealers who sell our securities to persons other than certain accredited investors who are, generally, institutions with assets in excess of $5,000,000 or individuals with net worth in excess of $1,000,000 or annual income exceeding $200,000 ($300,000 jointly with spouse), or in transactions not recommended by the broker-dealer. For transactions covered by the penny stock rules, a broker-dealer must make a suitability determination for each purchaser and receive the purchaser's written agreement prior to the sale. In addition, the broker-dealer must make certain mandated disclosures in penny stock transactions, including the actual sale or purchase price and actual bid and offer quotations, the compensation to be received by the broker-dealer and certain associated persons, and deliver certain disclosures required by the Commission. Consequently, the penny stock rules may make it difficult for you to resell any shares you have purchased in our Company. 7 12.You will incur immediate and substantial dilution of the price of your shares if we have to issue additional share capital to meet our ongoing commitments. Other than our directors, who purchased their shares at $0.001 per share and our other shareholders who acquired their shares at $0.05 per share.Any price you acquire your shares above the $0.05 per share price will result in your having paid considerable more than what we issued shares for.In the event we wish to issue more shares from Treasury to meet our current demands for funds it might result in our price per share being either at $0.05 per share or below this amount.If this were the case, you would have acquired shares at a higher price and with the additional shares being issued you would suffer a dilution in the percentage of ownership you have in Plata. 13.Our directors and officers, collectively own 120,000,000 post split common shares or 63% of the issued and outstanding share capital of Plata.In the future, if they wished to sell either all or part their shares, they could adversely affect the market price of the trading shares. Due to the amount of shares held by Messrs. Caliso and Coranes, if they were able to sell even a small percentage of their shares it could have an adverse effect on the market price and might restrict you from selling your shares at the price you had hoped for.Other than the shares owned by our two directors which have been qualified under an effective registration statement on April 29, 2008, being 12,000,000 post split shares, the balance of their shares being 108,000,000 post split shares are subject to Rule 144 under the Securities Act of 1933 which restricts the ability of our directors or officers to sell their shares.Nevertheless, even a small number of shares sold by them could affect the market value of the shares considerably. 14.We have no plans in the immediate future to pay dividends. We will not be paying any dividends in the immediate future and will use whatever funds we have, and especially those obtained from any revenues derived from our Bontoc Claim, to re-invest into further exploration work. ITEM 1B. UNRESOLVED STAFF COMMENTS There are no unresolved staff comments at the date of this Form 10-K. ITEM 2. PROPERTIES We intend to undertake exploration work on the Bontoc Claim, located in Republic of the Philippines. We are presently in the pre-exploration stage and there is no assurance that mineralized material with any commercial value exits on our property. We do not have any ore body and have not generated any revenues from our operations. Our sole mineral property is: Bontoc Gold Claim Upon acquiring the Bontoc Claim, Plata commissioned Geraldo Peralta, Professional Geolgoist, 101 Boni Serrano Avenue, Quezon City, Philippines to prepare a geological report on the Bontoc Claim and recommend an exploration program thereon.Mr. Peralta is a graduate of the University of 8 Western Australia with a Bachelor of Science degree in Geology (1984) and a Masters of Science (1979) from the same University. He is a member of the Geological Society of the Philippines.He has worked for over 30 years as a Geologist.He has worked as a Geological Consultant for companies such as Altai Resources Inc., Mindanao Mining and Abralti Mining Ltd. and has consulted for several other companies around the world writing reports for their use and is therefore qualified to write our report and recommend the proposed exploration program and budget.In preparing the “Summary of Exploration on the Bontoc Property, Philippines” (“Summary”) dated August 16, 2007 Mr. Peralta visited the Bontoc on August 6 and 8 of 2007.At that time, he was able to interview field party personnel who were working near the Bontoc Claim.He has had no prior involvement with the Bontoc Claim and has read Instrument and Form 43-101 F1 prior to preparing the Summary so that it is in compliance with the requirements of Form 43-101 F1 as required by Philippine mining law. The Summary recommends a two phased mineral exploration program consisting of air photo interpretation, geological mapping, geochemical soil sampling and geophysical surveying will enhance the targets for diamond drilling. This exploration program to evaluate the prospects of the Bontoc Claim, at a cost of $43,964 - PHP 1,786,500 is fully warranted to be spent. Property Plata has purchased a 100% interest in Bontoc Claim. Our claim consists of one – 9 unit claim block containing 102.5 hectares which have been staked and recorded with the Mineral Resources Department of the Ministry of Energy and Mineral Resources of the Government of the Republic of Philippines. The Bontoc Claim was staked to cover gold zones within the claim boundaries.Previous exploration work to investigate the mineral potential of the Bontoc Claim has outlined some favorable areas for continued exploration and development. Description and Location Bontoc Claim consists of 1 unpatented mineral claim, located 23 kilometers Southeast of the city of Bontocat UTM co-ordinates Latitude 17°07’00”N and Longitude 120°58’00”E. The mineral claim was assigned to Plata by Castillo Explorations LLC and the said assignment was filed with the Mineral Resources Department of the Ministry of Energy and Mineral Resources of the Government of the Republic of the Philippines. Plata has purchased a 100% interest in the property. 9 Accessibility, Climate, Local Resources, Infrastructure and Topography Bontoc Gold Claim is accessible from city of Bontoc by traveling on the country’s only highway system which for the most part consists of one lane in each direction and by taking an all weather gravel road. The province is nestled deep in the Cordillera mountain range. Landlocked, it is bounded by the mountains of Benguet on the west and those of the Mountain Province in the north. The terrain is mountainous, sloping into gently rolling hills and plateaus. Its mountain ranges reach an elevation of 2,523 meter above sea level. V-shaped gullies, creeks, streams and U-shaped rivers drain through the valleys. It is the premier mining district. Some 80% of the total Philippine gold production comes from the Cordillera. The Philippines is situated between 5 and 22 degrees North latitude.This means the country falls within the so-called tropical climate zone, a zone characterized by high temperatures the whole year round, relatively high rainfall and lush vegetation. Rainfall on the city can occur in every month, but the wettest months are October, November and December.Annual rainfall is approximately 1.5 meters.Due to the steep, deforested, mountains on average 60 percent of the rainwater runs off fast to the sea.The remaining 40 percent partly evaporates partly seeps through to the island’s underground water aquifer. Bontoc has an experienced work force and will provide all the necessary services needed for an exploration and development operation, including police, hospitals, groceries, fuel, helicopter services, hardware and other necessary items. Drilling companies and assay facilities are present in Bontoc. History Deposits of shell and eroded sand formed the basis for the limestone, which makes up most of Philippines. This limestone was, over the ages, pushed upwards, making it possible to find today sea fossils high in the country’s mountains. This pushing up continues today. It is caused by the 10 fact that the Philippine Plate, on which most of the country lies, is slowly diving under the Eurasian Plate of the mainland of Asia. The Philippines is characterized by steep mountains without any substantial forest cover. Highest peaks reach over 1,000 meters. The island is 300 km long and 35 km wide. High, steep mountains, short distances and lack of forest cover mean that rainwater runs fast to the sea, causing substantial erosion. The island has vast copper, gold and coal reserves which are mined mainly in the central part. Plata is preparing to conduct preliminary exploration work on its claim. Regional Geology of the Area The hilly terrains and the middle level plain contain crystalline hard rocks such as charnockites, granite gneiss, khondalites, leptynites, metamorphic gneisses with detached occurrences of crystalline limestone, iron ore, quartzo-feldspathic veins and basic intrusives such as dolerites and anorthosites. Coastal zones contain sedimentary limestones, clay, laterites, heavy mineral sands and silica sands. The hill ranges are sporadically capped with laterites and bauxites of residual nature.Gypsum and phosphatic nodules occur as sedimentary veins in rocks of the cretaceous age. Gypsum of secondary replacement occurs in some of the areas adjoining the foot hills of the Western Ghats. Lignite occurs as sedimentary beds of tertiary age. The Black Granite and other hard rocks are amenable for high polish. These granites occur in most of the districts except the coastal area. Stratigraphy The principal bedded rocks for the area of Bontoc Claim (and for most of the Philippines for that matter) are Precambrian rocks which are exposed along a wide axial zone of a broad complex. Intrusive In general the volcanoes culminate with effluents of hydrothermal solutions that carry precious metals in the form of naked elements, oxides or sulphides. These hydrothermal solutions intrude into the older rocks as quartz veins. These rocks may be broken due to mechanical and chemical weathering into sand size particles and carried by streams and channels. Gold occurs also in these sands as placers. Recent exploration result for gold occurrence in Bontoc, Mountain Province is highly encouraging. Gold belt in sheared gneissic rocks is found in three subparallel auriferous load zones where some blocks having 250 to 500 metre length and 1.5 to 2 metre width could be identified as most promising ones. Structure (a)Depositional Environment/Geological Settings: Veins form in high-grade, dynamothermal metamorphic environment where metasedimentary belts are invaded by igneous rocks. (b)Host/Associated Rock Types: Hosted by paragneisses, quartzites, clinopyroxenites, wollastonite-rich rocks, pegmatites. Other associated rocks are charnockites, granitic and intermediate intrusive rocks, quartz-mica schists, granulites, aplites, marbles, amphibolites, magnetite-graphite iron formations and anorthosites. 11 (c) Tectonic Setting(s): Katazone (relatively deep, high-grade metamorphic environments associated with igneous activity; conditions that are common in the shield areas). Deposit Types Deposits are from a few millimetres to over a metre thick in places. Individual veins display a variety of forms, including saddle-, pod- or lens-shaped, tabular or irregular bodies; frequently forming anastomosing or stockwork patterns Mineralization is located within a large fractured block created where prominent northwest-striking shears intersect the north striking caldera fault zone. The major lodes cover an area of 2 km and are mostly within 400m of the surface. Lodes occur in three main structural settings: (i)steeply dipping northweststriking shears; (ii)flatdipping (1040) fractures (flatmakes); and (iii)shatter blocks between shears. Most of the gold occurs in tellurides and there are also significant quantities of gold in pyrite. Mineralization No mineralization has been reported for the area of the property but structures and shear zones affiliated with mineralization on adjacent properties pass through it. Exploration Previous exploration work on the Bontoc Claim has not been recorded if it was ever done. Governmental records indicate that no detailed exploration has been completed on the property. Property Geology To the east of the property is intrusives consisting of rocks such as tonalite, monzonite, and gabbro while the property itself is underlain by sediments and volcanics. The intrusives also consist of a large mass of granodiorite towards the western most point of the property. The area consists of interlayered chert, argillite and massive andesitic to basaltic volcanics. The volcanics are hornfelsed, commonly contain minor pyrite, ­pyrrhotite. Drilling Summary No drilling is reported on the Bontoc Claim. Sample Method, Sample Preparation, Data Verification All the exploration conducted to date has been conducted according to generally accepted exploration procedures with methods and preparation that are consistent with generally accepted exploration practices. No opinion as to the quality of the samples taken can be presented. No other procedures of quality control were employed. 12 Interpretation and Conclusions The locale of the Bontoc Claim is underlain by the units of the Precambrian rocks that are found at those mineral occurrence sites. These rocks consisting of cherts and argillites (sediments) and andesitic to basaltic volcanic have been intruded by granodiorite. Structures and mineralization probably related to this intrusion are found throughout the region and occur on the claim. They are associated with all the major mineral occurrences and deposits in the area. Mineralization found on the claim is consistent with that found associated with zones of extensive mineralization. Past work however has been limited and sporadic and has not tested the potential of the property. Potential for significant amounts of mineralization to be found exists on the property and it merits intensive exploration. Recommendations A two phased exploration program to further delineate the mineralized system currently recognized on Bontoc Claim is recommended. The program would consist of air photo interpretation of the structures, geological mapping, both regionally and detailed on the area of the main showings, geophysical survey using both magnetic and electromagnetic instrumentation in detail over the area of the showings and in a regional reconnaissance survey and geochemical soil sample surveying regionally to identify other areas on the claim that are mineralized and in detail on the known areas of mineralization. The effort of this exploration work is to define and enable interpretation of a follow-up diamond drill program, so that the known mineralization and the whole property can be thoroughly evaluated with the most up to date exploration techniques. The proposed budget for the recommended work in US $43,964 or PHP 1,786,500 is as follows: Phase I US Dollars Philippine Peso Geological Mapping $ Geological Surveying Total Phase I Phase II Geological surveying and surface sampling (including sample collection an assaying) Total Phase II Total of Phases I and II $ Competitive Factors The gold mining industry is fragmented, that is there are many, many gold prospectors and producers, small and large. We do not compete with anyone. That is because there is no competition for the exploration or removal of minerals from the Bontoc Claim. Plata will either find gold 13 on its claim or not. If we do not, we will cease or suspend operations. We are an infinitely small participant in the gold mining market. Readily available gold markets exist in Philippines and around the world for the sale of gold. Therefore, we believe we will be able to sell any gold that we are able to recover. Regulations Our mineral exploration program is subject to the Philippine mineral requirements.The type of mining permit required in the Philippines by the Company is a MGB Form 50-1.During the exploration stage, the Company will engage the services of an exploration company who will be responsible for any fees and bonding requirements needed.The exact amount of the fees and bonding requirements will be known upon application for a mining permit.The Company, in conjunction with the exploration company, will make application to the Department of Environment and Natural Resources (DENR) Mines and Geosciences of the Philippines for its mining permit.The time frame for obtaining a mining permit is anywhere from 21 to 90 business days. . Subcontractors We intend to use the services of subcontractors for manual labor exploration work on the Bontoc Claim. It is the directors’ intention to engage the services of Geraldo Peralta, Professional Engineer, if he is available when needed, to supervise Phase I of our exploration program.If Mr. Peralta is not available the directors will attempt to locate another geologist to supervise the exploration program. Employees and Employment Agreements At present, we have no full-time employees.Our officers and directors do not have employment agreements with us. We presently do not have pension, health, annuity, insurance, stock options, profit sharing or similar benefit plans; however, we may adopt plans in the future. There are presently no personal benefits available to our officers and directors. Our officers and directors will handle our administrative duties.They engage a geologist to supervise the surveying and exploration work on the Bontoc claim. ITEM 3. LEGAL PROCEEDINGS There are no legal proceedings to which the Company is a party or to which the Bontoc Gold Claim subject, nor to the best of management’s knowledge are any material legal proceedings contemplated. ITEM 4. MINE SAFETY DISCLOSURES None PART l l ITEM 5. MARKET REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASE OF EQUITY SHARES Since inception, there has been no trading in the Company’s shares although it is currently listed on the OTCBB and the Company has not paid any dividends on its common stock, and it does not anticipate that it will pay dividends in the foreseeable future.As of December 31, 2011, the Company had 35 shareholders; two of these shareholders are an officers and director of the Company. 14 Option Grants and Warrants outstanding since Inception. No stock options have been granted since the Company’s inception. There are no outstanding warrants or conversion privileges for the Company’s shares. ITEM 6. SELECTED FINANCIAL INFORMATION The following summary financial data was derived from our financial statements.This information is only a summary and does not provide all the information contained in our financial statements and related notes thereto.You should read the “Management’s Discussion and Analysis or Plan of Operations” and our financial statements and related noted included elsewhere in this Form 10-K. Operation Statement Data December 31 , 2011 December 31, 2010 July 17, 2007 (date of incorporation) to December 31, 2011 Revenue $
